689 S.E.2d 858 (2010)
Edward L. WOODS and wife, Betty R. Woods, Plaintiffs
v.
Odell McFadden MANGUM, Executrix of the Estate of John Ed Mangum, Defendant
v.
George W. Miller, Jr., Public Administrator of the Estate of John Ed Mangum, Intervenor Defendant.
No. 429A09.
Supreme Court of North Carolina.
March 12, 2010.
Glenn, Mills, Fisher & Mahoney, P.A., by Carlos E. Mahoney, Durham, for plaintiff-appellees.
Haywood, Denny & Miller, L.L.P., by Robert E. Levin, Durham, for intervenor defendant-appellant.
PER CURIAM.
AFFIRMED.